Exhibit 10.1





 

 

February 27th, 2019 

 

Rodrigo De Oliveira 

 

Dear Mr. Oliveira,

 

Congratulations! We are very pleased to offer you a new position with KUSHCO
HOLDINGS, INC., a Nevada corporation (the "Company") as an Interim Chief
Operations Officer. Your new position is subject to the terms and conditions set
forth in this letter.

 

This letter is to confirm our understanding with respect to your future
employment by KushCo Holdings or any present or future parent, subsidiary,
affiliate or successor thereof (collectively, the "Company"). The terms and
conditions agreed to in this letter are hereinafter referred to as the "Offer".
In consideration of the mutual promises and covenants contained in this Offer,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby mutually acknowledged, we have agreed as follows:

 

Employment

 

Subject to the terms and conditions of this Offer, you will be employed by the
Company as a full-time Interim Chief Operations Officer reporting to Nicholas
Kovacevich, Chief Executive Officer. You will have the responsibilities, duties
and authority commensurate with the position of Interim Chief Operations Officer
as determined by the Officers and/or the Board of Directors of the Company from
time to time. You agree to devote your full business time attention and best
efforts to the performance of your duties and to the furtherance of the
Company's interests during your employment.

 

Subject to the terms hereof, your promotion hereunder will commence on February
25th, 2019 (the "Commencement Date"). Your employment with the Company is deemed
to be "at will" and can be terminated by the Company or you at any time without
prior notice or without reason.

 

The principal location at which you will perform such services will be our
facility in Garden Grove, CA.

 

 1 

 

 

Compensation

 

Effective February 25th, 2019 you will be increased to a base salary at the
annual rate of $225,000.00 (the "Base Salary"). The Base Salary will be payable
bi-weekly installments in accordance with the Company's payroll practices as in
effect, as may be amended from time to time. The Company will deduct from each
such installment any amounts required to be deducted or withheld under
applicable law or under any employee benefit plan in which you participate.

 

Bonus

 

You will be eligible to earn up to 50% of your base salary and any other
discretionary incentives as approved by the Board and the KushCo Holdings'
Leadership Team. For Fiscal Year 2019 you will be eligible to earn $40,000.00 in
guaranteed Bonus Compensation which will be paid out in equal quarterly
installments of $10,000.00 beginning September 2018.

 

Equity Compensation

 

Subject to the approval of the Company's Board of Directors and any other
necessary approvals, you will be granted options to purchase 100,000 shares of
the Company's common stock at a per share price equal to the closing price of
the common stock on the date of grant, as determined by the Company's Board of
Directors (the "Grant Date").

 

The options granted to you shall vest or accrue, as applicable, over a
three-year period as follows: (i) 33% shall be deemed vested or accrued, as
applicable, on the date which is twelve (12) months following the Grant Date and
none before such date; and (ii) the balance of the Option Shares will be vested
in a series of twenty-four (24) successive equal monthly installments. Should
your employment terminate before the date which is twelve (12) months following
the Grant Date, the options granted to you shall not be deemed vested, accrued,
or exercisable. No right to any stock is earned or accrued until such time that
vesting occurs, nor does the grant confer any right to continue vesting or
employment.

 

Notwithstanding anything to the contrary, all terms and conditions of any stock
options granted to you shall be governed by the terms and conditions of the
applicable option agreement (as may be amended from time to time), which you
will be required to sign.



 

This letter sets forth the entire agreement between us and supersedes any prior
agreements or understandings between us pertaining to the subject matter of this
letter. You acknowledge you have not signed this letter based on any
representation that is not expressly stated in this letter.

 

 2 

 

 

All of us at the Company are excited at the prospect of you contributing to the
team in your new role. If you have any questions about the above details, please
call me immediately. If you wish to accept this position, please sign below and
return this letter agreement to me within three business days. This offer is
open for you to accept until March 4th, 2019 at which time it will be deemed to
be withdrawn.

 

I look forward to hearing from you.


 

Yours sincerely,

  

/s/ Nicholas Kovacevich

  

Nicholas Kovacevich
Chief Executive Officer

 

  

I accept the Company's offer of full-time employment pursuant to the terms and
conditions described above and acknowledge receipt of the pay rate and pay day
information.

 



By: /s/ Rodrigo de Oliveira   Name: Rodrigo de Oliveira   Date: 2/27/2019  



 



 

